* Headnote 1. Intoxicating Liquors, 33 C.J., Section 525.
The appeal is from a conviction on the charge of selling intoxicating liquor in the Third justice of the peace *Page 184 
district of Jefferson county. At the trial, the state failed to prove the alleged sale took place in the said justice district No. 3 of said county, but attempted to prove venue by showing that the sale occurred in a town by the name of Harriston, in Jefferson county. The appellant contends the judgment should be reversed, because no venue was proven.
We think the point is well taken, and that proof that the sale took place in the Third justice district as alleged in the affidavit was necessary in order to establish the venue. Proof alone that the sale took place in a town is not sufficient, as held by this court in Elzey v. State, 110 Miss. 502, 70 So. 579.
Reversed and remanded.